Exhibit 10.1

 

EPIQ SYSTEMS, INC.

RESTRICTED STOCK AWARD AGREEMENT

 

2004 EQUITY INCENTIVE PLAN

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), is made as of this
         day of             , 20    , by and between EPIQ SYSTEMS, INC., a
Missouri corporation (the “Company”), and
                                                       (“Participant”).

 

WITNESSETH:

 

WHEREAS, the Board of Directors of the Company has adopted the Epiq
Systems, Inc. 2004 Equity Inventive Plan and certain amendments thereto (the
“Plan”), and the shareholders of the Company approved the Plan on June 2, 2004,
and certain amendments thereto on June 7, 2006; and

 

WHEREAS, the Plan provides for the granting of restricted stock awards to those
directors (including Non-Employee Directors), officers (including non-employee
officers) and employees of, and other individuals performing services for, or to
whom an offer of employment has been extended by, the Company and its
Subsidiaries in accordance with the terms and provisions of the Plan; and

 

WHEREAS, the Committee has designated the Participant as a participant of the
Plan who is eligible for a grant of restricted stock under the Plan and desires
to grant to the Participant a restricted stock award in accordance with the
purposes and provisions of the Plan and the terms and conditions of this
Agreement as set forth herein; and

 

WHEREAS, the Participant desires to accept this award of restricted stock in
accordance with the provisions of the Plan and the terms and conditions of this
Agreement;

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

SECTION 1.  RESTRICTED STOCK AWARD.

 

The Committee awards to Participant                         
(                      ) shares of Common Stock of the Company, par value $0.01
per share (“Common Stock”), subject to the terms, conditions and restrictions
set forth in this Agreement and the Plan (the “Restricted Stock”).

 

SECTION 2.  RESTRICTIONS, NONTRANSFERABILITY.

 

                The Restricted Stock, and all rights and privileges hereunder,
are restricted, nonassignable and nontransferable by the Participant, either
voluntarily or by operation of law except (i) by will, (ii) by operation of the
laws of descent and distribution, or (iii) to a Participant’s Family Member (as
defined under the Plan) by gift or a qualified domestic relations order, and
shall not be pledged or hypothecated in any way, until the restrictions are
removed or expire as described in Section 4.  Any attempt to sell, assign,
margin, transfer, encumber, convey, give, alienate, hypothecate, pledge or
otherwise dispose of the shares of Restricted Stock while restricted will be
void and ineffective and will give no right to any

 

--------------------------------------------------------------------------------


purported transferee, and may, at the discretion of the Committee, result in
forfeiture of those shares of Restricted Stock.

 

SECTION 3.  OTHER CONDITIONS.

 

(a)           Par Value.  Participant agrees to pay the Company the aggregate
par value of the Shares of Restricted Stock granted pursuant to this Agreement
within ten days of the date of grant.

 

(b)           Termination of Employment.  At such time as Participant ceases to
be, or in the event Participant does not become, a director, officer or employee
of, or otherwise perform services for, the Company or Subsidiaries for any
reason, other than due to Participant’s death or Disability, all Unvested Shares
will be immediately forfeited to the Company and Participant will have no rights
therein.  If Participant’s employment or other service to the Company is
terminated due to Participant’s death or Disability, all of Participant’s
Unvested Shares will immediately become Vested Shares.

 

(c)           Change in Control.  Immediately prior to a Change in Control, all
restrictions on the Unvested Shares will lapse and thereafter the remaining
Unvested Shares will vest, free of all restrictions.

 

SECTION 4.  VESTING.

 

Throughout the time Participant remains continuously employed by the Company or
a Subsidiary, or continues to serve as a director of or provide other services
to the Company, shares of Restricted Stock awarded under this Agreement will
vest (“Vested Shares”) in accordance with the following table:

 

Date of Vesting

 

Number of Vested Shares

                           , 20

 

 

Vested Shares

                           , 20

 

 

additional Vested Shares

                           , 20

 

 

additional Vested Shares

                           , 20

 

 

additional Vested Shares

 

The shares of Restricted Stock that have not vested (“Unvested Shares”) will
remain subject to forfeiture in accordance with Sections 2 and 3 hereof.

 

SECTION 5.  ISSUANCE OF SHARES.

 

(a)           Unvested Shares.  The Company will cause the Restricted Stock to
be issued in the name of Participant by book-entry registration with the
Company’s stock transfer agent.  The shares of Restricted Stock will be
restricted from transfer and may be subject to an appropriate stop-transfer
order.  Participant agrees, upon the request of the Company, to execute in blank
and to deliver to the Company any related documents as may be deemed advisable
by the Company in order to carry out effectively the provisions of this
Agreement, and, by execution of this Agreement, Participant designates the
Secretary of the Company as his or her attorney in fact, with full power and
authority to execute on Participant’s behalf any of the foregoing documents.

 

(b)           Vested Shares.  After any shares of Restricted Stock vest pursuant
to Section 4, and subject to the withholding of shares for applicable taxes
pursuant to Section 9 hereof, the Company will promptly cause the Vested Shares
to be issued in the name of Participant, either by book-entry registration or
issuance of a stock certificate or certificates evidencing the whole

 

2

--------------------------------------------------------------------------------


Vested Shares (less any Vested Shares withheld to pay withholding taxes) and
will cause any certificate or certificates to be delivered to Participant or
Participant’s designee, free of any restrictive legend or stop-transfer order. 
The Company will pay to Participant the value of any fractional Vested Shares in
cash at the time the certificates are delivered to Participant.

 

SECTION 6.  RIGHTS AS A STOCKHOLDER.

 

Participant is entitled to all the rights of absolute ownership of the
Restricted Stock, including the right to vote those shares of Restricted Stock
and to receive dividends thereon if, as, and when declared by the Board of
Directors of the Company, subject, however, to the terms, conditions and
restrictions described in the Plan and this Agreement.  If any dividends or
other distributions with respect to the Restricted Stock are paid in Common
Stock or other securities of the Company, that Common Stock or other securities
will be subject to the same restrictions specified in Sections 2, 3 and 4 as the
shares of Restricted Stock with respect to which they are paid.

 

SECTION 7.  CHANGES IN CAPITAL STRUCTURE.

 

In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, distribution of assets, or any
other change in the corporate structure or shares of the Company, the Restricted
Stock granted hereunder shall be subject to adjustment by the Committee as set
forth in Section 15 of the Plan.

 

SECTION 8.  CONTINUATION OF EMPLOYMENT.

 

Nothing herein shall confer upon Participant any right to continued employment
as a director, officer or employee of or in the performance of services for the
Company, or interfere with the right of the Company or a Subsidiary to terminate
such employment or performance of services at any time.

 

SECTION 9.  TAX TREATMENT AND WITHHOLDING TAXES.

 

Participant acknowledges and agrees that the Company will withhold Vested Shares
otherwise deliverable to Participant under this Agreement in order to pay for
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock or this Award.  The fair market value of
the Vested Shares to be withheld by the Company will be the Fair Market Value
(as defined in the Plan) as of the date the amount of tax to be withheld is
determined.  In addition, Participant acknowledges and agrees that the Company
has the right, to the maximum extent permitted by law, to deduct from any
payment of any kind (including salary or bonus), other payments or awards
otherwise due to Participant, any taxes described in the previous sentence
required by law to be withheld by the Company with respect to the Restricted
Stock or this Award.  Finally, Participant acknowledges that he or she is aware
that any taxes referred to in this Section 9 may be due upon the vesting of all
or a portion of the Restricted Stock.

 

The foregoing is not intended as tax advice by the Company to Participant.  The
Participant should consult his or her own tax advisor.

 

SECTION 10.  GOVERNMENT REGULATIONS, REGISTRATION AND LISTING OF STOCK.

 

This Agreement, this Award and the Company’s obligation to deliver Common Stock
evidencing the Restricted Stock under this Agreement will be subject to all
applicable federal, state and local laws, rules and regulations and to such
approvals which may be required by regulatory or governmental agencies. 
Participant represents and covenants that if in the future Participant decides
to offer or dispose

 

3

--------------------------------------------------------------------------------


of any of the Restricted Stock subject to this Agreement or interest therein,
Participant will do so only in compliance with this Agreement, the Securities
Act of 1933, as amended, and all the applicable state securities laws.

 

SECTION 11.  GOVERNING LAW.

 

This Agreement will be governed by and construed and enforced in accordance with
the laws of the State of Delaware applicable to agreements made and to be
performed exclusively in the State of Delaware.  The headings in this Agreement
are solely for convenience of reference and will not affect its meaning or
interpretation.

 

SECTION 12.  CONSTRUCTION; DEFINED TERMS.

 

This Agreement, together with the Plan, contains a complete statement of all the
arrangements between the Company and Participant with respect to its subject
matter.  If any part of this Agreement is found to be void or unenforceable, the
remaining provisions of this Agreement shall nevertheless be binding with the
same effect as though the void or unenforceable parts were deleted.  Capitalized
terms not defined herein have the meanings assigned to them in the Plan.

 

SECTION 13.  BINDING EFFECT.

 

This Agreement shall inure to the benefit of and be binding on the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

 

SECTION 14.  THE PLAN.

 

This Award is subject to, and the Company and the Participant agree to be bound
by, all of the terms and conditions of the Plan as the same shall be amended
from time to time in accordance with the terms thereof, but, unless otherwise
provided by the Plan, no such amendment shall adversely affect the Participant’s
rights under this Award, without his or her consent.  Pursuant to the Plan, the
Board or the Committee, as the case may be, has final authority to construe and
interpret the provisions of the Plan and this Agreement.  A copy of the Plan in
its present form is available for inspection by the Participant during business
hours at the principal office of the Company.

 

[Remainder of this page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Restricted Stock Award Agreement
to be executed by its duly authorized officer, and Participant has executed this
Agreement, all as of the day and year first above written.

 

 

 

EPIQ SYSTEMS, INC.

 

 

 

 

By:

 

 

 

 

 

Printed Name:

 

 

 

 

 

Title:

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------